                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               DOCKET NO. 1:18cv139

 MELINDA H. GRIFFIS,                                       )
                                                           )
                          Plaintiff,                       )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 NANCY A. BERRYHILL, Acting Commissioner                   )
 of Social Security,                                       )
                                                           )
                      Defendant.                           )



       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment (Doc.

No. 10) and Commissioner’s Motion for Summary Judgment (Doc. No. 12). Having carefully

considered such motions and reviewed the pleadings, the court enters the following findings,

conclusions, and Order.

                                 FINDINGS AND CONCLUSIONS

I.     Administrative History

       Plaintiff filed an application for a period of disability, Disability Insurance Benefits, and

Supplemental Security Income, alleging a disability onset date of January 2, 2013. Plaintiff’s

claim was denied both initially and on reconsideration. Thereafter, Plaintiff requested and was

granted a hearing before an administrative law judge (“ALJ”). After a hearing, the ALJ issued a

decision which was unfavorable to Plaintiff. The Appeals Council denied review, making the

ALJ’s decision the final decision of the Commissioner of Social Security (“Commissioner”).

       Thereafter, Plaintiff timely filed this action, seeking judicial review of the ALJ’s

decision.


                                                     1
II.    Factual Background

       In her decision, the ALJ first determined that Plaintiff has not engaged in substantial

gainful activity since her alleged onset date (Tr. 40). At the second step, the ALJ concluded that

Plaintiff has the following severe impairments: depression, anxiety, lumbago, cervical

degenerative disease, bronchitis, and carpel tunnel syndrome. (Tr. 40-43). At the third step, the

ALJ found that the Plaintiff did not have an impairment or combination of impairments that meet

or medically equal the severity of one of the listed impairments in 20 C.F.R. § 404, Subpart P,

Appendix 1. (Tr. 43-44). However, in reaching this determination the ALJ did find that Plaintiff

has moderate limitations with regard to concentration, persistence, or pace. (Tr. 44).

       The ALJ then found that Plaintiff has residual functional capacity (RFC) to perform

medium work with the following limitations:

       except [Plaintiff] can lift 50 pounds occasionally and 25 pounds frequently; she can
       sit, stand, or walk for 6 hours in an 8-hour workday, respectively; she can frequently
       stoop, crawl, and climb ramps/stairs; she can frequently perform fine manipulation
       with her right upper extremity; she must avoid concentrated exposure to dust,
       fumes, gases, and respiratory irritants; she can maintain the necessary focus needed
       to perform simple, unskilled work for 2-hour periods at a time; and she can only
       have occasional interaction with the general public.

(Tr. 45). As a result, the ALJ found in the fourth step that Plaintiff is unable to perform any past

relevant work. (Tr. 48). However, at the fifth step, the ALJ concluded that there are jobs that

exist in significant numbers in the national economy that Plaintiff can perform, including dietary

aid food service worker, dining room attendant, and sweeper/cleaner. (Tr. 49). Accordingly, the

ALJ found that Plaintiff is not disabled under the Act.


III.   Standard of Review

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

                                                     2
Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th

Cir. 1986); rather, inquiry is limited to whether there was “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion,” Richardson, 402 U.S. at 400.

Even if the undersigned were to find that a preponderance of the evidence weighed against the

Commissioner’s decision, the Commissioner’s decision would have to be affirmed if supported

by substantial evidence. Hays, 907 F.2d at 1456.

IV.    Discussion

       Plaintiff raises two challenges to the ALJ’s decision: (1) that the ALJ did not have the

authority to make her decision pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018); and (2) that

the ALJ decision violated Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015).

       In Mascio, the Fourth Circuit “agree[d] with other circuits that an ALJ does not account

‘for a claimant's limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel

v.Comm'r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011) (joining the Third, Seventh, and

Eighth Circuits)). “The ability to perform simple tasks differs from the ability to stay on pace.

Only the later limitation would account for a claimant’s limitation in concentration, persistence

or pace.” Id.

       An application of Mascio to the record here shows that the ALJ did not adequately take

into account Plaintiff’s moderate limitations in concentration, persistence, and pace. Restricting

a claimant to a “non-production pace,” “an environment that does not involve assembly line

pace,” or a “low production setting” would sufficiently account for limitations in pace, but no

similar restriction was given here. See, e.g., White v. Colvin, No. 3:14-cv-722, 2016 WL



                                                     3
1123103, at *4 (W.D.N.C. Apr. 21, 2016); Taylor v. Colvin, No. 3:14-cv-510, 2016 WL

1032345, at *7 (W.D.N.C. Mar. 15, 2016).

       Further, even if it an ALJ’s RFC is well-explained and otherwise supported by substantial

evidence, a limitation to simple tasks or instructions cannot “account for a limitation in

concentration, persistence or pace.” Mascio, 780 F.3d at 638. Rather, only if the ALJ found that

the concentration, persistence, or pace limitation does not affect Plaintiff’s ability to work

“would [it] have been appropriate to exclude it from the hypothetical tendered to the vocational

expert.” Id. Here, there is no indication that the ALJ found that Plaintiff’s ability to work was

not impacted by her moderate limitations in concentration, persistence, or pace.

       Thus, the undersigned concludes that this matter should be remanded for a new hearing.

V.     Conclusion

       The undersigned has carefully reviewed the decision of the ALJ, the transcript of the

proceedings, Plaintiff’s motion and briefs, Commissioner’s responsive pleadings, and Plaintiff’s

assignments of error. Because the ALJ did not properly assess Plaintiff’s residual functional

capacity, the case must be remanded. Accordingly, Plaintiff’s Motion for Summary Judgment

will be granted, the Commissioner’s Motion for Summary Judgment will be denied, and the

decision of the Commissioner will be vacated.



                                              ORDER

       IT IS, THEREFORE, ORDERED that

       (1)     the decision of the Commissioner, denying the relief sought by Plaintiff, is

               VACATED;

       (2)     the Plaintiff’s Motion for Summary Judgment (Doc. No. 10) is GRANTED; and



                                                      4
                         (3)   the Commissioner’s Motion for Summary Judgment (Doc. 12) is DENIED; and

                         (4)   the matter is hereby REMANDED for further consideration.



Signed: March 28, 2019




                                                                5
